                                                                  riL^D
                                                          u S.0''ilU10T CO"i;iI
                                                                '^VANHAH DiV
              IN THE UNITED STATES DISTRICT COURT FOR            '
                   THE SOUTHERN DISTRICT OF GEORGIA                        ftM 9H Q
                          SAVANNAH DIVISION

                                                        CLERW    ■ 11      r   —'
ALEXANDRIA M. CLAYTON,                                        SQ.DISTOF GA.

      Plaintiff,

 V.                                           CASE NO. CV415-93


SAVANNAH CHATHAM METROPOLITAN
 POLICE DEPARTMENT; OFFICER
 FIANDY VEAL, individually and in
his official capacity; CPT.
DEVON ADAMS, individually and
in his official capacity;
SANTANA WILLIS, Patrol Officer,
individually and in his
official capacity; BETH
 ROBINSON, Human Resource
 Director, individually and in
her official capacity; SYLVIA
PERRY, Employee Relations
Coordinator, individually and
in her official capacity;
STEPHANIE CUTTER, individually
and in her official capacity;
CHIEF WILLIE LOVETT,
individually and in his
official capacity; CHATHAM
COUNTY, GEORGIA; and CITY OF
SAVANNAH, by and through the
Mayor and Aldermen;

      Defendants.




                                 ORDER


      Before the Court are       Defendants Randy Veal, Clarence Few,

Matthew   Lopresti,   Torrence    Garvin,   Michael   Wilkins,          Cleveland

Lovett,    Julie    Tolbert,     Nicole     Kohles,   Keith     Richardson,

Christopher Hewett, Devon Adams, Ben Heron, Santana Willis, Tambra
